Citation Nr: 0920611	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating higher than 10 percent for acne 
vulgaris. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDING OF FACT

Acne vulgaris is not manifested by deep inflamed nodules or 
pus-filled cysts and is not manifested by gross distortion or 
asymmetry of one feature or set of paired features and is not 
manifested by at least 2 characteristics of disfigurement. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for acne 
vulgaris are not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Code 7828 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).



The RO provided the pre- and post- adjudication VCAA notice 
by letters, dated in March 2003, in June 2007, and in 
September 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and the effect the 
disability had on employment and daily life.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable for the claim, as well as the 
criteria of the Diagnostic Code under which the disability is 
rated.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and 
private medical records. 

The Veteran was afforded VA examinations.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i). 

In March 2009, the Veteran indicated that he had no further 
evidence to submit.  He requested that the case be remanded, 
apparently to have the photographs he provided in 2007 be 
submitted for a further medical opinion. However, the 
photographs were reviewed not only in January 2008, but were 
also on file and reviewed on the most recent VA dermatology 
examination in October 2008.  As there is no evidence of a 
material change in the disability, a reexamination under 
38 C.F.R. § 3.327(a) is not required.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private medical records from 1998 to 2002 show that in May 
1998 the Veteran had biopsies of three skin lesions, which 
revealed actinic keratosis of the left temple, superficial 
basal cell carcinoma of the left shoulder, and basal cell 
carcinoma of the low mid-back. Biopsies in October 2000 
showed basal cell carcinoma of the back of the neck and right 
shoulder.  

In April 2002, biopsies revealed ulcerated and inflamed 
actinic keratosis of the left temple and superficial basal 
cell carcinoma of the back.  The records also show that 
treatment include excision of skin, laser therapy, and liquid 
nitrogen.  

On VA dermatology examination in May 2003, it was noted that 
the Veteran worked full-time as an insurance inspector of 
heavy equipment.  The Veteran stated that since service he 
had had erythematous papules and cysts, which had healed with 
scarring on his cheeks and forehead, but the scarring 
improved with dermabrasion and surgical excisions. 

The Veteran also described multiple other cutaneous 
abnormalities which he insisted were related to his acne 
vulgaris. The examiner summarized the history as follows: in 
the 1980s, the Veteran had no new acne lesions, but in the 
1990s he developed erythematous "pimples" that would 
breakdown to form erosions with oozing and crusting and 
biopsies revealed actinic damage and basal cell carcinomas, 
which were treated with electro-desiccation and curettage.  
He also laser treatment and treatment with liquid nitrogen. 

On physical examination the Veteran had mild depressed 
scarring of the cheeks and temples.  He had no cutaneous 
evidence of inflammatory acne to include erythematous 
papules, pustules, cysts, or comedones.  On his trunk he had 
a white scar on his left shoulder which was 2 cms. by 2.5 
cms.  On his upper back he had six flat, white scars which 
were 1 cm. by 1 cm.  On his right upper and right lower back 
he had a 1.5 cm. by 1 cm. flat, white scar. There was a 0.5 
cm. hyperpigmented macule on his mid-low back.  He had 
actinic damage over his chest.  There was no ulceration, 
retraction, erythema, swelling, warmth, tenderness or keloid 
formation. 

The diagnoses were acne vulgaris, status post dermabrasion 
and surgical excision, now quiescent with residuals and 
sequelae of minor scarring; a history of actinic damage and 
basal cell carcinoma, status post surgery now with evidence 
of ongoing actinic damage and surgical scarring; granuloma 
anulare, by clinical examination, involving the dorsal aspect 
of the right hand.  

Associated with the examination were multiple color 
photographs of the Veteran's skin condition.  

In a letter in October 2007, the Veteran stated that he had 
sought treatment for his skin condition at a VA facility in 
July but was refused anything but emergency treatment. He had 
had another eruption in October 2007. He attached copies of 
color photographs of his face.  

In January 2008, a VA dermatologist reviewed the photographs 
submitted by the Veteran to determine whether the photographs 
were consistent with acne vulgaris. After a review of the 
photographs, the examiner stated that it was difficult to 
determine without a good history and an actual physical 
examination.  

On VA dermatology examination in October 2008, current skin 
lesions were found on the left upper eyelid and slightly 
below the left eye.  There was a single, 0.5 millimeter (mm.) 
erythematous superficial cyst on the left upper eyelid and an 
approximately 1 cm. linear scar with surrounding erythema 
just below the left eye. There were no acne lesions on the 
cheeks.  There were no deep acne cysts.  There was some 
diffuse scarring from prior acne on the face.  There were 
other scars under the left eye, between the eyebrows and over 
the bridge of the nose, on the right shoulder, back, neck, 
and chest, which the examiner stated were likely due to 
removal of basal cell carcinomas. 

The examiner also stated that there were some very light, 
scattered, hypopigmented scars on the cheeks and temples and 
were too numerous to count. The linear scar over the nose was 
also skin toned, mildly depressed and without loss of 
underlying tissue and without adherence. There was no 
asymmetry of the eyebrows or eyes but there was some mild 
disfigurement.  Color photographs were attached. 

The examiner stated that on examination the Veteran did not 
appear to have superficial or deep acne, deep inflamed 
nodules or pus-filled nodules that affected more than 40 
percent of his face or neck.  He did not have acne vulgaris 
manifested by 2 or more of the characteristics listed in the 
remand of July 2008 by Board.  

The skin was hypopigmented, but not exceeding 6 square 
inches. The scars were not more than 5 inches in length nor 
was any one scar more than 1/4 inch wide. The scars were small 
pits and there was no adherence to underlying tissue nor was 
there loss of underlying tissue exceeding 6 square inches. 
There was no induration or inflexibility.  

The diagnosis was acne vulgaris of the eyelid and small milia 
of the temples, affecting 2 percent of the exposed skin and 
less than 1 percent of the total body and  numerous small 
mild acne scars of the face 

General Rating Principles

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

The Veteran's claim for an increased rating was received in 
January 2003. The criteria for evaluating disabilities of the 
skin were revised effective on August 30, 2002, prior to 
receipt of the claim.  The rating criteria were again revised 
effective October 23, 2008.  However, the last revision 
applies to claims for increase received on or after October 
23, 2008.  Accordingly, the rating criteria in effect since 
August 23, 2002, until October 22, 2008, must be applied but 
the criteria which became effective October 23, 2008, does 
not. 



Under the rating criteria, which became August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7828 provided that deep 
acne scars (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; deep 
acne other than on the face and neck warrant a 10 percent 
rating.  Deep acne scars (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck warrant a maximum 30 percent rating.  Or, the rating may 
be based on  disfigurement of the head, face, or neck under 
Diagnostic Code 7800 or on scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805, depending upon the predominant 
disability.  

Under Diagnostic Code 7800, the criteria for the next higher 
rating, 30 percent,  are disfiguring scars of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two (2) or three (3) 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800. 

The eight characteristics of disfigurement are:

(1) scar 5 or more inches (13 or more centimeters (cms.) in 
length;
(2) scar at least 1/4 inch (.06 cms.) wide at widest part;
(3) surface contour of scar elevated or depressed on 
palpation;
(4) scar adherent to underlying tissue;
(5) skin hypo- or hyper-pigmented in an area exceeding six 
sq. inches or 39 sq.cms.;
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six sq. inches or 39 sq. cms.;
(7) underlying soft tissue missing in an area exceeding six  
sq. inches or 39 sq. cms.; and (8) skin indurated and 
inflexible in an area exceeding six sq. inches or 39 sq. cms.  

A 10 percent rating is the only and maximum rating for scars 
which are either superficial and unstable under Diagnostic 
Code 7803, or are superficial and painful on examination 
under Diagnostic Code 7804. 

Under Diagnostic Code 7805, scars are rated on the basis of 
limitation of function of the affected part. 

Analysis

On VA examination in October 2008,  the examiner found no 
evidence of deep acne or deep inflamed nodules or pus-filled 
nodules that affected more than 40 percent of the face or 
neck.  In the absence of deep acne scars, that is, deep 
inflamed nodules or pus-filled cysts, affecting 40 percent or 
more of the face and neck, the criteria for the next higher 
rating of 30 percent under Diagnostic Code 7828 have not been 
met. 
 
Also, the examiner found no hypopigmented skin exceeding 6 
square inches, or a scar 5 inches or more in length or more, 
or a scar more than 1/4 inch wide, or scars adherent to 
underlying tissue, or loss of underlying tissue exceeding 6 
square inches, or induration or inflexibility.  And color 
photographs do not show abnormal skin texture.  As seven of 
the eight characteristics are not shown, the criteria for the 
next higher rating, namely, two or three characteristics of 
disfigurement under Diagnostic Code 7800 have not been met. 

The forehead scar is already separately rated 10 percent and 
may not be considered in assigning a rating for the service-
connected acne vulgaris as this would violate the rule 
against pyramiding.  38 C.F.R. § 4.14.  

Also, the Veteran is not service-connected for any other skin 
disability, that is, basal cell carcinomas or actinic 
keratosis which are shown to affect his chest, shoulders, and 
back, and can not be considered in evaluating the service-
connected acne vulgaris.  For this reason, Diagnostic Codes 
7801 and 7802, pertaining to scars other than scars of the 
head and face are not applicable. 

Also, the criteria for separate ratings under either 
Diagnostic Codes 7803, 7804, or 7805, are not met in the 
absence of evidence of unstable acne scars, or of painful 
scars on examination, or of functional loss. 

As for the controversy about the VA examiner's comment about 
airborne contact dermatitis in reviewing the photographs 
submitted by the Veteran, the VA examiner ultimately 
concluded that she could not make any determination without 
an actual physical examination.  The Board does not assign 
any probative value to the VA examiner's comment, rather as 
she suggested a physical examination was needed to evaluate 
the Veteran's condition, which was done on VA examination in 
October 2008. 

For the above reasons, a rating higher than 10 percent is not 
warranted at any time during the appeal, and as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).



ORDER

A rating higher than 10 percent for acne vulgaris is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


